        Case 4:20-cv-02078-MWB Document 31-2 Filed 11/10/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR PRESIDENT,
 INC. et al.;                                            Civil Action

                       Plaintiffs,
                                                         No.: 4:20-cv-02078-MWB
         v.

 KATHY BOOCKVAR, in her capacity as
 Secretary of the Commonwealth of
 Pennsylvania, et al.,

                       Defendants.


                              DECLARATION OF TIM STEVENS

       Pursuant to 28 U.S.C. § 1746, I, Tim Stevens, hereby declare as follows:

       1.      I have personal knowledge of the matters stated herein and would testify to the

same if called as a witness in Court.

       2.       I am a 75-year-old Black man and lifelong resident (minus 9 months in DC many

years ago) of Allegheny County. As a long time civil rights leader in Pittsburgh, voting is very

important to me. I cannot recall the last time I missed an election. This year, concerns about

contracting COVID-19 prompted me to vote by mail. Besides my age, which puts me at elevated

risk of serious illness and death if I contract the coronavirus, I have seen reporting about how the

disease disproportionately impacts Black people and people of color. For these reasons, I did not

feel safe voting as I usually do at a polling place. Instead, I drove my mail ballot to drop it off at

the East Liberty post office several weeks before election day. I do not want my vote nullified.

       3.      I am also the Chairman, Founder and CEO of Black Political Empowerment

Project, BPEP for short. I have held this position since May 21, 2020.




                                                  1
        Case 4:20-cv-02078-MWB Document 31-2 Filed 11/10/20 Page 2 of 4




        4.      B-PEP is a non-profit, non-partisan organization that has worked since 1986 to

ensure that the Pittsburgh African-American community votes in every election.

        5.      B-PEP advocates that all who are eligible vote in Pennsylvania.

        6.      During every election cycle, B-PEP’s work includes voter registration drives, get-

out-the-vote activities, education outreach about the voting process, and election protection

work. B-PEP focuses these activities in predominantly Black American neighborhoods in

Allegheny County, with some efforts in Westmoreland and Washington Counties.

        7.      With respect to the 2020 election, B-PEP’s voter outreach efforts have included

providing education to voters on how to cast mail-in and absentee ballots. In preparation for the

November 3 election, B-PEP’s work has included educating voters about recent changes to

Pennsylvania election procedures; and informing its members and members of the public about

the signature requirement for the declarations accompanying mail-in ballots; educating voters

about correcting minor mistakes on mail-in ballots; educating voters about various options

provided under Pennsylvania election law including the option to vote provisionally if a voter

never received a ballot, to vote provisionally if the voter was concerned that their ballot would

not be timely received by the county board of elections; or to vote in person by spoiling their

mail ballot at the poll.

        8.      B-PEP’s supporters include many voters at risk of disenfranchisement in this

election if mail-in ballots cast by qualified electors were discarded.

        9.      B-PEP has an interest in preventing the disenfranchisement of eligible voters who

properly cast mail-in ballots including voters it may have assisted in navigating the mail-in

voting process.




                                                  2
        Case 4:20-cv-02078-MWB Document 31-2 Filed 11/10/20 Page 3 of 4




       10.     Discarding lawfully cast mail-in ballots cast by qualified electors, including mail

in ballots accompanied by signed declarations, would effectively disenfranchise voters who cast

such ballots, and would harm B-PEP’s mission of promoting voting by the Pittsburgh African-

American community and is substantially likely to harm individual B-PEP supporters and

partners who cast mail-in ballots.

       11.     Discarding lawfully cast mail-in ballots would also undermine B-PEP’s voter-

advocacy efforts by leading some voters to believe that voting is pointless because their ballots

will not be counted. This sense of futility will likely depress turnout in future elections and make

it more difficult for B-PEP to carry out its mission of promoting voting by the Pittsburgh

African-American community.

       12.     Moreover, discarding lawfully cast mail in ballots will force B-PEP to dedicate

additional resources to voter education efforts, at the expense of other organizational priorities.

In the short term, news that boards of elections are rejecting mail-in ballots will likely contribute

to more voters asking B-PEP staff questions about whether their ballots will count and how (if at

all) they can cure these errors. These questions will result in B-PEP staff spending additional

time and resources responding, which could have been dedicated to other efforts.

       13.     Moreover, the rejection of mail-in ballots will force B-PEP, in an effort to

promote the effective enfranchisement of the Pittsburgh African-American community, to

dedicate a larger share of its limited sources to voter education efforts, to ensure that voters cast

mail-in ballots that cannot be challenged or rejected and to education efforts on voters’ rights and

the severe restrictions on voting rights that Plaintiffs seek to impose. Because B-PEP’s resources

are limited, those efforts will necessarily come at the expense of, for example, voter registration

and other efforts.




                                                  3
        Case 4:20-cv-02078-MWB Document 31-2 Filed 11/10/20 Page 4 of 4




I declare under penalty of perjury that the foregoing is true and correct.




Executed this il day of November, 2020 i�1-5 !3 LI/(,wt/                     , Pennsylvania.




                                                   4
